                                            Case 4:19-cv-05713-YGR Document 37 Filed 08/24/20 Page 1 of 7




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        RYAN PHAN,                                      CASE NO. 19-cv-05713-YGR
                                   7                     Plaintiff,
                                                                                            ORDER GRANTING IN PART SPOLIATION
                                   8               vs.                                      MOTION AND IMPOSING SANCTIONS
                                   9        COSTCO WHOLESALE CORPORATION,                   Re: Dkt. No. 27
                                  10                     Defendant.

                                  11           Now before the Court is plaintiff Ryan Phan’s spoliation motion and motion for imposition

                                  12   of sanctions against defendant Costco Wholesale Corporation pursuant to Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 37(e). Having carefully considered the papers submitted and oral argument, and for the

                                  14   reasons set forth more fully below, the Court GRANTS the motion in part.

                                  15   I.      BACKGROUND

                                  16           On or about October 15, 2017, plaintiff was at the Costco Gasoline Station in San Leandro,

                                  17   California, when he slipped and fell, allegedly sustaining injuries. There were no eyewitnesses to

                                  18   the fall. Thereafter, defendant’s employees took an incident report, several managers were called

                                  19   to the scene, and an ambulance took plaintiff to the emergency room, where he underwent surgery.

                                  20   Plaintiff contends that he slipped on wet paint, while defendant asserts that the fall occurred as a

                                  21   result of gasoline spilled by plaintiff himself.1

                                  22

                                  23

                                  24           1
                                                   Plaintiff represents that an employee on the scene informed him that the area around
                                       where he had fallen had just been painted. Defendant points out that plaintiff also testified at his
                                  25   deposition that he had parked next to a gas pump that was on the opposite side of the car from his
                                       gas tank; pulled the hose around the back of his car and inserted the nozzle into the tank; the
                                  26   nozzle of the gas pump fell out; and plaintiff fell while bending over to pick up the nozzle that was
                                       still ejecting gasoline. Defendant also asserts that plaintiff told the responding paramedic and his
                                  27   primary care physician that he slipped on gasoline, and a witness saw plaintiff’s gas nozzle
                                       inserted upside down in the vehicle before it fell out. Further, defendant represents that no
                                  28   painting had taken place at the gas station for more than a year before the incident.
                                          Case 4:19-cv-05713-YGR Document 37 Filed 08/24/20 Page 2 of 7




                                   1          At the time of the incident, defendant proffers that it operated surveillance cameras through

                                   2   the “Exacqvision” network video surveillance system, which included surveillance cameras in and

                                   3   around the gas station. The software recorded and saved all footage for up to 30 days, after which

                                   4   the system recorded over previous footage not saved to an external hard drive, DVD, thumb drive,

                                   5   or other form of digital media storage. Defendant asserts that on the day of the incident, Costco’s

                                   6   Loss Prevention Agent, Juan Silva, copied video footage of the fall and saved it to an external hard

                                   7   drive to avoid the system recording over the footage. Silva represents that he had done this many

                                   8   times before and believed that he had properly saved the footage. He further represents that he

                                   9   watched the video the next day.

                                  10          Just over two months later, plaintiff’s counsel sent an evidence preservation letter to

                                  11   defendant. Plaintiff also sent multiple letters requesting video of the incident. Upon receiving the

                                  12   letters, defendant asserts that Costco’s Assistant Manager searched all of Costco’s thumb drives,
Northern District of California
 United States District Court




                                  13   DVDs, and hard drives, including desktop folders on the warehouse’s server, but was unable to

                                  14   locate any video footage of the incident. This was communicated to plaintiff’s counsel.2

                                  15          Defendant’s counsel states that on May 6, 2020, while preparing for the deposition of the

                                  16   manager on duty when the slip-and-fall occurred, it learned, for the first time, that there once had

                                  17   been video footage of the fall. The deponent later testified that he had watched the footage. After

                                  18   the deposition, plaintiff sent a letter to defendant highlighting this testimony and requesting that

                                  19   the video evidence be produced. Defendant purportedly undertook efforts to locate the video

                                  20   footage, including searching again through thumb drives, DVDs, and hard drives. Defendant

                                  21   located a hard drive on which it was believed Silva had saved the footage, but that hard drive was

                                  22   no longer in use. Defendant then retained a third party, BlackStone Discovery, to perform a

                                  23   forensic analysis of the hard drive to locate the missing footage. BlackStone could not locate the

                                  24   video footage, any evidence of its existence, or any evidence that anyone had deleted the video

                                  25   from the hard drive. Defendant informed plaintiff that the video could not be located.

                                  26

                                  27
                                              2
                                              After litigation commenced, plaintiff sought video evidence during initial discovery.
                                  28   Defendant again indicated that no video of the incident existed.
                                                                                         2
                                             Case 4:19-cv-05713-YGR Document 37 Filed 08/24/20 Page 3 of 7




                                   1            Plaintiff now moves for an order (1) finding that defendant destroyed pivotal evidence that

                                   2   was unfavorable to defendant; (2) barring defendant from furthering the theory that plaintiff

                                   3   slipped and fell on gasoline; (3) imposing monetary sanctions in an amount deemed fair and

                                   4   appropriate; (4) entering default judgment against defendant; and/or (5) imposing any other

                                   5   sanctions deemed fair and appropriate.

                                   6   II.      LEGAL STANDARD

                                   7            Rule 37(e) provides for the imposition of sanctions for spoliation of electronically stored

                                   8   information, when information that “should have been preserved in the anticipation or conduct of

                                   9   litigation is lost because a party failed to take reasonable steps to preserve it, and it cannot be

                                  10   restored or replaced through additional discovery.” Upon a finding that these criteria have been

                                  11   met and there was prejudice to another party, a court “may order measures no greater than

                                  12   necessary to cure the prejudice.” Fed. R. Civ. P. 37(e)(1). If the criteria have been met and “the
Northern District of California
 United States District Court




                                  13   party acted with the intent to deprive another party of the information’s use in the litigation,” the

                                  14   court may “(A) presume that the lost information was unfavorable to the party; (B) instruct the

                                  15   jury that it may or must presume the information was unfavorable to the party; or (C) dismiss the

                                  16   action to enter a default judgment.” Fed. R. Civ. P. 37(e)(2). Sanctions for violations of Rule

                                  17   37(e)(1) may be imposed for negligent conduct. Keithley v. Home Store.com, Inc., No. C-03-

                                  18   04447 SI (EDL), 2008 WL 3833384, at *3 (N.D. Cal. Aug. 12, 2008). However, Rule 37(e)(2)

                                  19   requires “intent,” which means the evidence shows, or it is reasonable to infer, that a party

                                  20   purposefully destroyed evidence to avoid its litigation obligations. Porter v. City & Cty. of San

                                  21   Francisco, No. 16-CV 03771-CW(DMR), 2018 WL 4215602, at *3 (N.D. Cal. Sept. 5, 2018)

                                  22   (citing cases).

                                  23   III.     ARGUMENT

                                  24            A.       The Video Should Have Been Preserved

                                  25            “[T]he duty to preserve arises not only during litigation, but also extends to the period

                                  26   before litigation when a party should reasonably know that evidence may be relevant to

                                  27   anticipated litigation.” Compass Bank v. Morris Cerullo World Evangelism, 104 F.Supp.3d 1040,

                                  28   1051 (S.D. Cal. 2015). Whether “litigation is ‘reasonably foreseeable’ is a flexible fact-specific
                                                                                           3
                                          Case 4:19-cv-05713-YGR Document 37 Filed 08/24/20 Page 4 of 7




                                   1   standard that allows a district court to exercise the discretion necessary to confront the myriad

                                   2   factual situations inherent in the spoliation inquiry.” Oracle Am., Inc. v. Hewlett Packard Enter.

                                   3   Co., 328 F.R.D. 543, 549 (N.D. Cal. 2018) (quoting Micron Tech., Inc. v. Rambus Inc., 645 F.3d

                                   4   1311, 1320 (Fed. Cir. 2011)).

                                   5           Plaintiff argues that the video footage was pivotal and material evidence that should have

                                   6   been preserved because it answered a central question in the case: What caused plaintiff to fall?

                                   7   Plaintiff further contends that defendant’s duty to preserve the video attached at the time of the

                                   8   incident, when defendant was on notice that a significant injury had occurred on its property.

                                   9   While defendant does not directly dispute these contentions, it attempts to minimize the

                                  10   importance of the video to plaintiff’s theory of the case, arguing that it would not have shown

                                  11   whether any paint near plaintiff was wet at the time of the fall.

                                  12           It is reasonable to think that the video would have shed significant light on the cause of the
Northern District of California
 United States District Court




                                  13   fall. Indeed, employees who viewed the footage testified about the conclusions they drew from it,

                                  14   suggesting it offered a reasonably clear view of the incident. Further, given that defendant took an

                                  15   incident report and plaintiff was taken away in an ambulance, defendant reasonably should have

                                  16   known the video would be relevant to potential litigation, and thus, had a duty to preserve it. This

                                  17   factor is satisfied.

                                  18           B.      The Video Was Lost Because Defendant Failed to Take Reasonable Steps to
                                                       Preserve It
                                  19
                                               Plaintiff argues that the video footage was lost because defendant failed to take reasonable
                                  20
                                       steps to preserve it. Defendant contends that the video was “somehow lost,” but it argues that the
                                  21
                                       loss occurred despite its reasonable efforts. In defending its efforts, defendant points to evidence
                                  22
                                       that Silva deliberately located the footage on the day of the incident, extracted it from the system
                                  23
                                       that would record over it in 30 days, and saved it to a hard drive as he had done many times
                                  24
                                       before. Defendant further avers that Silva’s belief that he properly saved the video was reasonable
                                  25
                                       because he watched the video the following day.
                                  26
                                               Even if Silva’s process was reasonable up to the point of saving the video footage on the
                                  27
                                       hard drive, which the Court has no reason to doubt, there is no evidence that defendant took
                                  28
                                                                                         4
                                          Case 4:19-cv-05713-YGR Document 37 Filed 08/24/20 Page 5 of 7




                                   1   reasonable steps to preserve the evidence, i.e., maintain it in a secure place where it could be

                                   2   located at a later date. Said another way, defendant does not provide any explanation for what

                                   3   happened to the video after it was saved to the external drive. How and where was it stored? Has

                                   4   video footage ever disappeared from an external drive before? Why was defendant unable to find

                                   5   the hard drive when plaintiff initially asked for it, but later, found what it believed was the relevant

                                   6   hard drive? Here, the absence of evidence of a proper process for preserving this important

                                   7   evidence indicates, at a minimum, that defendant was careless. This factor is satisfied.

                                   8          C.      The Video Cannot Be Restored or Replaced Through Additional Discovery

                                   9          Defendant avers that even if the video was lost because of a failure to take reasonable

                                  10   steps, the events seen on the surveillance footage are replaceable. Defendant contends that

                                  11   plaintiff witnessed his own fall and has testified regarding the circumstances in which it occurred.

                                  12   Further, defendant argues the merits of the claim as a way of suggesting the video is replaceable,
Northern District of California
 United States District Court




                                  13   asserting that it has produced reliable and undisputed evidence that there was no wet paint at the

                                  14   gasoline station and plaintiff slipped on gasoline.

                                  15          This factor, too, is satisfied. There were no other eyewitnesses to the fall, except plaintiff,

                                  16   who experienced it. Further, plaintiff and defendant’s employees who saw the video were deposed

                                  17   years after the incident itself. Memories fade and deponents may be biased in their recollections.

                                  18   Testimony cannot replace a video that would have shown, objectively, the circumstances that led

                                  19   to plaintiff’s fall, or perhaps allowed an expert in accident reconstruction to opine on the

                                  20   mechanics of the fall. Defendant does not point to any evidence that would replace entirely the

                                  21   value of the video evidence in this case.3

                                  22          D.      Plaintiff Was Prejudiced

                                  23          The parties disagree as to whether there was prejudice, and if so, whether defendant was as

                                  24   prejudiced as plaintiff by the loss of the evidence. Specifically, defendant contends that plaintiff

                                  25   was not prejudiced because the video could not prove that plaintiff slipped on wet paint, and

                                  26   indeed, defendant could have prevailed by establishing that plaintiff slipped on gasoline.

                                  27
                                              3
                                  28            Nor can the video be restored. Defendant explains that despite extensive efforts,
                                       including retaining a forensics expert, it has not been able to locate the video.
                                                                                          5
                                          Case 4:19-cv-05713-YGR Document 37 Filed 08/24/20 Page 6 of 7




                                   1          Defendant’s argument goes to the merits of this case. It would be inappropriate for the

                                   2   Court to determine the cause of plaintiff’s fall solely to reach a decision regarding the prejudicial

                                   3   effect of the video. However, as explained, the video is important evidence. Plaintiff sought the

                                   4   video evidence numerous times throughout the litigation. Moreover, while defendant may rely on

                                   5   evidence from employees who saw the video and have provided testimony to support defendant’s

                                   6   theory of the case, plaintiff only has his account of the incident. The loss of critical evidence that

                                   7   plaintiff reasonably believes would have furthered his case supports a finding that the loss of the

                                   8   video had a prejudicial effect on plaintiff.

                                   9          Because the above-referenced factors have been satisfied, the Court may impose sanctions

                                  10   under Rule 37(e)(1).

                                  11          E.      Defendant Did Not Act with Intent to Deprive Plaintiff of the Video’s Use

                                  12          Next, the Court must address whether defendant acted with an intent to deprive plaintiff of
Northern District of California
 United States District Court




                                  13   the video’s use in this litigation, such that the Court may impose the more severe sanctions set

                                  14   forth in Rule 37(e)(2).

                                  15          Plaintiff argues that “it can be inferred” based on “the totality of the circumstances” that

                                  16   defendant intentionally deleted the surveillance video despite its obligation to preserve it and

                                  17   intentionally misrepresented for two years of litigation that no footage existed. There is no actual

                                  18   evidence of intent, however. Defendant’s employees have represented that they did not delete the

                                  19   video. Defendant took the step of engaging a forensic expert to try to locate the video from a hard

                                  20   drive. Further, while defendant and its counsel arguably should have made greater efforts to

                                  21   identify the video when plaintiff first requested it, this failure indicates sloppiness, but not

                                  22   necessarily intent. As such, the Rule 37(e)(2) factors are not satisfied.

                                  23          F.      Sanctions Under Rule 37(e)(1)

                                  24          There are two forms of sanctions addressed in the briefs that appear available under Rule

                                  25   37(e)(1). First, plaintiff requests monetary sanctions in an amount the Court deems appropriate.

                                  26   However, plaintiff does not suggest an amount, let alone provide evidentiary support for the

                                  27   request. The Court will not award monetary sanctions in a vacuum. Nor will the Court entertain

                                  28   plaintiff’s request at the hearing on the motion to supplement the record. Local Rule 37-4 requires
                                                                                           6
                                             Case 4:19-cv-05713-YGR Document 37 Filed 08/24/20 Page 7 of 7




                                   1   a party moving for Rule 37 sanctions to “[d]escribe in detail the efforts made by the moving party

                                   2   to secure compliance without intervention by the Court” and “[i]f attorney fees or other costs or

                                   3   expenses are requested, itemize with particularity the unnecessary expenses . . . directly caused by

                                   4   the alleged violation or breach, and set forth an appropriate justification for any attorney-fee

                                   5   hourly rate claimed.” (Emphasis supplied.) Plaintiff has failed to comply. Not only were any

                                   6   efforts made to agree-upon an appropriate sanction, but the required evidentiary showing was not

                                   7   made. Monetary sanctions are not warranted.

                                   8            Second, defendant argues that if the Court is inclined to impose some sanction, it could

                                   9   instruct the jury on Willful Suppression of Evidence (CACI 204). This instruction states:

                                  10            You may consider whether one party intentionally concealed or destroyed evidence.
                                                If you decide that a party did so, you may decide that the evidence would have been
                                  11            unfavorable to that party.
                                  12   The Court finds this instruction to be an appropriate sanction, which balances the importance of
Northern District of California
 United States District Court




                                  13   the video evidence with the degree of defendant’s fault and extent of prejudice to plaintiff.
                                  14   Further, the instruction allows the factfinder to reach its own conclusion about the video evidence
                                  15   in light of all the facts that may be presented. Thus, the Court should consider sanctioning
                                  16   defendant by instructing the jury on CACI 204.
                                  17   IV.      CONCLUSION
                                  18            For the foregoing reasons, the Court GRANTS plaintiff’s motion in part. The Court further
                                  19   ORDERS that defendant shall be sanctioned with an instruction to the jury on CACI 204. The
                                  20   request for monetary sanctions is denied.
                                  21            This Order terminates Docket Number 27.
                                  22            IT IS SO ORDERED.
                                  23

                                  24   Dated: August 24, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  25
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
                                                                                         7
